Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.  (Currently Amended) A laser machining system comprising: a laser irradiation device that irradiates a workpiece with a laser beam;
a workpiece moving device that moves the workpiece;
a laser irradiation controller that controls the laser irradiation device to control an irradiation position of the laser beam; and
a workpiece move controller that controls the workpiece moving device to control a position and [[the ]]a posture of the workpiece, wherein
the workpiece move controller transmits information about at least one of the position and the posture of the workpiece to the laser irradiation controller,[[ and]]
the laser irradiation controller compensates for the irradiation position of the laser beam based on the information received from the workpiece move controller,
the laser irradiation device is a scanner that scans the laser beam along a predetermined irradiation path and at a predetermined irradiation speed,
the workpiece moving device is a robot that moves the workpiece along a predetermined move path and at a predetermined move speed,
the laser irradiation controller is a scanner controller that controls the irradiation path and the irradiation speed of the scanner,
the workpiece move controller is a robot controller that controls the move path and the move speed of the robot,
the robot controller transmits information about the position and the posture of the workpiece based on the move path and the move speed of the robot to the scanner controller, and
the scanner controller compensates for the irradiation path and the irradiation speed of the scanner based on the information received from the robot controller.  

	2.  (Canceled)

4.  (Currently Amended) The laser machining system according to claim [[2]]1, wherein the scanner controller controls the irradiation path and the irradiation speed of the scanner independently of control of the move path and the move speed of the robot by the robot controller.  

Allowable Subject Matter
Claim 1, 3 and 4 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 1.
Claim 1 includes the limitations of claim 2 and “a workpiece move controller that controls the workpiece moving device to control a position and a posture of the workpiece” which puts the application in condition for allowance as discussed in the interview mailed on 11/22/2021 which the closest prior art of record of Shiroteru (JP2005246392) or Kramer (US 2018/0056443) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
12/10/2021